Citation Nr: 1809897	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left ankle disability.  

4.  Entitlement to service connection for a right foot disability.  

5.  Entitlement to service connection for a left foot disability.  

6.  Entitlement to an initial rating higher than 20 percent for a left shoulder disability.  

7.  Entitlement to an initial higher (compensable) rating for gastroesophageal reflux disease (GERD).  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Navy from September 1975 to September 1979 and from March 2007 to May 2008.  He also had additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that granted service connection and a 10 percent rating for a left shoulder disability (a left shoulder condition, status post subacromial decompression), effective May 29, 2008, and granted service connection and a noncompensable rating for GERD, effective May 29, 2008.  By this decision, the RO also denied service connection for a right ankle disability (listed as a calcaneal spur of the right ankle); a left ankle disability (listed as a calcaneal spur of the left ankle); a right foot disability (listed as plantar fasciitis of the right foot); and a left foot disability (listed as plantar fasciitis of the left foot).  

In September 2009, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge.  

In December 2015, the Board remanded the issues of entitlement to service connection for hypertension; entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left foot disability; entitlement to an initial rating higher than 10 percent for a left shoulder disability; and entitlement to an initial higher (compensable) rating for GERD, for further development.  

A May 2017 rating decision increased the rating for the Veteran's service-connected left shoulder disability to 20 percent, effective May 29, 2008.  

The issues of entitlement to service connection for hypertension; entitlement to an initial rating higher than 20 percent for a left shoulder disability; entitlement to an initial higher (compensable) rating for GERD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ankle disability, diagnosed as a right lateral collateral ligament sprain, had its onset in service.  

2.  A left ankle disability, diagnosed as a left lateral collateral ligament sprain, had its onset in service.  

3.  A right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, had its onset in service.  

4.  A right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, had its onset in service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability, diagnosed as a right lateral collateral ligament sprain, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a left ankle disability, diagnosed as a left lateral collateral ligament sprain, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection for a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, sprain, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, sprain, have been met.  38 U.S.C.A. §§ 101 (24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Right and Left Ankle Disabilities

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a right ankle disability and a left ankle disability that are related to service.  He specifically maintains that he suffered right ankle and left ankle injuries as a result of his training as a Navy SEAL and in the SEAL Reserves, which included running, carrying heavy equipment, and performing parachute jumps, during his periods of service.  He reports that he fractured his left ankle in grade school and that he had suffered recurrent right and left ankle sprains since the 1990s.  The Veteran essentially asserts that he suffered right ankle and left ankle problems during his periods of service and since that time.  

The Veteran served on verified active duty in the Navy from September 1975 to September 1979 and from March 2007 to May 2008.  He also had additional service in the Naval Reserve.  In a December 2015 decision/remand, the Board found that the Veteran was competent and credible with regard to injuring his ankles during his military training.  

The Veteran's service treatment records for his first period of active duty from September 1975 to September 1979, do not specifically show treatment for any right ankle or left ankle problems.  Such records do show that on medical history forms at the time of examinations, the Veteran reported that he broke his left ankle at a young age, variously listed as 8, 11, and 13, and that the reviewing examiners' either did not address the Veteran's report of a broken left ankle, or considered any such injury as not considered disabling.  The respective objective examination reports did not refer to any right and left ankle disabilities.  

On a medical history form at the time of a June 1992 examination, for Reserve purposes, the Veteran checked that he had broken bones.  He also stated that he had broken his left ankle.  The reviewing examiner indicated that the Veteran had broken bones many years ago that were not considered disabling.  The objective June 1992 examination report, for Reserve purposes, includes notations that the Veteran's feet and lower extremities were normal.  

On a medical history form at the time of an October 2006 examination, for Reserve purposes, the Veteran indicated he had foot trouble and swollen and painful joints.  The reviewing examiner indicated that the Veteran had been treated in emergency rooms for disorders including a broken ankle and for ankle sprains.  A right ankle disability and a left ankle disability were not diagnosed.  The objective October 2006 examination report appears to be incomplete and does not refer to any right ankle disabilities or left ankle disabilities.  Such report does refer to heel spurs.  

The service treatment records for his second period of service from March 2007 to May 2008 do not specifically refer to treatment for right ankle and left ankle disabilities.  On a medical history form at the time of an April 2007 examination, the Veteran checked that he had impaired use of the arms, legs, and feet and that he suffered broken bones.  The reviewing examiner indicated that the Veteran had been in emergency rooms for disorders, including his ankle, but did not diagnose any current right ankle and left ankle disabilities.  The objective April 2007 examination report includes a notation that the Veteran's lower extremities and feet were abnormal.  The diagnoses included a toe fungal infection, not considered disabling.  A subsequent summary of defects and diagnoses, signed in June 2007, listed a diagnosis of onychomycosis, not considered disabling.  No right ankle or left ankle disabilities were actually diagnosed.  

In April 2009, within a year of his separation from his second period of service from March 2007 to May 2008, the Veteran filed a claim for service connection for bilateral ankle disabilities.  He reported that his right ankle and left ankle disabilities began in 1992, while he was in the Navy, and that he was treated for such disabilities in the Navy.  

A post-service August 2009 VA general medical examination report, within a year and a half after the Veteran's separation from his second period of active duty from March 2007 to May 2008, includes a notation that his claims file was not reviewed.  The Veteran reported that he fractured his left ankle in grade school and that he had multiple sprains to the right ankle outside of his military service while playing basketball and football.  He also reported that following those injuries, he was cleared for military duty with regard to both of his ankles.  The Veteran stated that while on active duty, he developed bilateral ankle pain.  It was noted that the Veteran did not provide a specific date for the onset of his bilateral ankle pain during service.  

The diagnoses included bilateral ankle sprains per the Veteran's report, with residual pain and no clinical or radiographic evidence to support his claim.  The examiner indicated that the Veteran's bilateral ankle mortises were intact on x-rays.  A left ankle fracture, as a child per the Veteran's report, with residual pain and no clinical, radiographic, or medical records to support the claim was also diagnosed at that time.  

A July 2016 VA ankle conditions examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served on active duty in the Navy from 1975 to 1979, that he served in the Naval Reserves from 1992 to July 2009, and that he was activated during his Naval Reserve time from March 2007 to May 2008.  The Veteran reported that he injured his left ankle while he was in grade school.  He stated that since that time, he had suffered recurrent sprains of the ankles, greater in the left ankle than the right ankle.  The Veteran indicated that he also had problems with his ankles when he was running.  He maintained that since 2006, he had a permanent profile so that he did not have to run and that his physical training test was to be performed by swimming.  He related that he did not have daily pain in his ankles.  The Veteran reported that when he would have flare-ups the pain in his ankles would be an eight out of ten and that it would resolve in a few minutes.  It was noted that the Veteran was not taking medication for his ankles and that he did not use a brace.  

The diagnoses were lateral collateral ligament strain of the right ankle and lateral collateral ligament strain of the left ankle.  The examiner indicated that the Veteran's claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran's service treatment records reveal that at the time of his September 1979 separation physical from his first period of active duty, he had no chronic right ankle condition or left ankle condition and a normal lower extremity examination.  The examiner stated that by the Veteran's history, his ankles were bothering him prior to his second period of active duty.  

The examiner reported that on an entrance examination in 1992, there was a notation that the Veteran broke his left ankle at one time.  The examiner indicated that the Veteran also had a profile for running in 1996 and that he was given an alternative physical therapy test to be performed in a swimming pool.  The examiner maintained that there was no evidence that the Veteran's current right ankle condition and left ankle condition were aggravated by his second period of active duty because he was on a profile which would prevent him from activities such as running to aggravate an ankle condition.  The examiner commented that, therefore, the Veteran's current right ankle condition and left ankle condition were not caused by his first or second periods of service and were not aggravated by his first or second periods of active duty.  

The Board observes that the Veteran's service treatment records for his period of active duty from September 1975 to September 1979 do not show treatment for any right ankle and left ankle disabilities.  Although the Veteran did refer to a broken left ankle at a young age, the respective reviewing examiners' either did not address the Veteran's report of a broken left ankle, or considered any such injury as not considered disabling.  The respective objective examination reports do not refer to any right and left ankle disabilities.  The Board notes that on a medical history form at the time of a June 1992 examination for reserve purposes, the Veteran indicated that he had broken his left ankle.  However, the reviewing examiner found that the Veteran's broken bones years ago were not considered disabling and the June 1992 objective examination report, for Reserve purposes, included notations that the Veteran's feet and lower extremities were normal.  Additionally, the on a medical history form at the time of an October 2016 VA examination, for Reserve purposes, the reviewing examiner indicated that the Veteran had been treated in emergency rooms for disorders including a broken ankle and for ankle sprains.  The Board observes, however, that a right ankle disability or a left ankle disability was not diagnosed.  The objective October 2006 examination report, for Reserve purposes, also does not refer to any right ankle disabilities or left ankle disabilities.  

Further, the Board notes that the Veteran's service treatment records for his second period of active duty also do not specifically show treatment for right ankle or left ankle disabilities.  On a medical history form at the time of an April 2007 examination, the reviewing examiner indicated that the veteran had been in emergency rooms for his ankle, but did not diagnosis any right ankle or left ankle disabilities.  The objective April 2007 examination report was also negative for any right or left ankle disabilities.  

The Board notes, however, that in April 2009, within a year of his separation from his second period of active duty, the Veteran filed a claim for bilateral ankle disabilities.  Additionally, an April 2009 VA general medical examination report relates diagnoses including bilateral ankle sprains per the Veteran's report.  The examiner did not review the claims file, but did state that there was no clinical or radiographic evidence to support the Veteran's claims.  The Board observes that the examiner, pursuant to a July 2016 VA ankle conditions examination report related diagnoses of lateral collateral ligament strain of the right ankle and lateral collateral ligament strain of the left ankle.  The examiner found that the Veteran's current right ankle condition and left ankle condition were not caused by his first or second periods of service and were not aggravated by his first or second periods of active duty.  The Board notes that the examiner stated that the Veteran reported that his ankles were bothering him prior to his second period of active duty and that there was no evidence that his current right ankle condition and left ankle condition were aggravated by his second period of active duty.  

Although the Veteran apparently referred to bilateral ankle problems during the period between his first period of active duty and his second period of active duty, there are no actual diagnoses of any right ankle problems or left ankle problems during that period.  Additionally, the examiner did not specifically address the Veteran's reports of right ankle and left ankle problem during his periods of active duty, as well as since those periods.  The Board notes that the Veteran is competent to report right ankle problems and left ankle problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, as discussed above, in December 2015, the Board already conceded that the Veteran was credible in regard to injuring his ankles during his military training.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Board observes that the Veteran is currently diagnosed with a right ankle disability, diagnosed as a right lateral collateral ligament sprain, and a left ankle disability, diagnosed as a left lateral collateral ligament sprain.  As noted above, the Board finds the Veteran's reports of right ankle and left ankle problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current right ankle disability, diagnosed as a right lateral collateral ligament sprain, and left ankle disability, diagnosed as a left lateral collateral ligament sprain, commenced during his periods of active duty.  In light of the evidence, as well as the deficiencies in opinions pursuant to the July 2016 VA ankle conditions examination report, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a right ankle disability, diagnosed as a right lateral collateral ligament sprain, and for a left ankle disability, diagnosed as a left lateral collateral ligament sprain.  Therefore, service connection for a right ankle disability, diagnosed as a right lateral collateral ligament sprain, and for a left ankle disability, diagnosed as a left lateral collateral ligament sprain, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  

II. Right and Left Foot Disabilities

The Veteran contends that he has a right foot disability and a left foot disability that are related to service.  He specifically maintains that he suffered right foot and left foot injuries as a result of his training as a Navy SEAL and in the SEAL Reserves, which included running, carrying heavy equipment, and performing parachute jumps, during his periods of service.  The Veteran essentially asserts that he suffered right foot and left foot problems during his periods of service and since that time.  

The Veteran served on verified active duty in the Navy from September 1975 to September 1979 and from March 2007 to May 2008.  He also had additional service in the Naval Reserve.  In a December 2015 decision/remand, the Board found that the Veteran was competent and credible with regard to injuring his feet during his military training.  

The Veteran's service treatment records for his first period of active duty from September 1975 to September 1979, do not specifically show treatment for any right foot or left foot problems.  

A May 2006 private treatment report from Allegheny Podiatry, which is associated with the Veteran's service treatment records, indicates that the Veteran presented with a chief complaint of having a very painful left heel.  It was noted that the Veteran's right foot was asymptomatic at that time.  The diagnosis was heel spur syndrome of the left foot with plantar fasciitis.  

A June 2006 treatment report, apparently from Allegheny Podiatry, which is associated with the Veteran's service treatment records, notes that the Veteran was seen for pain in his left foot and heel.  It was noted that the Veteran requested orthotics.  

On a medical history form at the time of an October 2006 examination, for Reserve purposes, the Veteran checked that he had foot trouble and swollen and painful joints.  The reviewing examiner indicated that the Veteran had been treated in emergency rooms for disorders including a broken ankle and for ankle sprains.  The objective October 2006 examination report appears to be incomplete, but does refer to a heel spurs.  

The Veteran's service treatment records for his second period of service from March 2007 to May 2008 refer to possible bilateral foot problems.  On a medical history form at the time of an April 2007 examination, the Veteran checked that he had foot trouble; impaired use of the arms, legs, and feet; and that he suffered broken bones.  The reviewing examiner indicated that the Veteran had been in emergency rooms for disorders, including his ankle, but did not diagnose any current right foot or left foot disabilities.  The objective April 2007 examination report includes a notation that the Veteran's lower extremities and feet were abnormal.  The diagnoses included a toe fungal infection, not considered disabling.  A subsequent summary of defects and diagnoses, signed in June 2007, listed a diagnosis of onychomycosis, not considered disabling.  

In April 2009, within a year of his separation from his second period of service from March 2007 to May 2008, the Veteran filed a claim for service connection for bilateral foot disabilities.  He reported that his right foot and left foot disabilities began in 1992, and that he received private treatment at that time.  

A post-service August 2009 VA general medical examination report, within a year and a half after the Veteran's separation from his second period of active duty from March 2007 to May 2008, includes a notation that his claims file was not reviewed.  The Veteran reported that his foot problems began fifteen years earlier in 1993 or 1994.  He stated that he was in the Naval Reserve, but not on active duty, with his foot problems began.  The Veteran indicated that he went to a foot doctor and that he was diagnosed with bilateral plantar fasciitis.  He maintained that he continued to have foot pain and that he was provided with orthotics.  The Veteran reported that he continued to have pain in his feet on active duty.  He stated that he purchased his own orthotics.  He related that he was never treated for his feet on active duty, but that he suffered an injury in 2006 and that he was last treated at that time.  The Veteran maintained that he continued to have bilateral foot pain.  The diagnoses included bilateral plantar fasciitis per the Veteran's report, with no other clinical, radiographic, or claims file evidence to support his claim.  Calcaneal plantar spurs, pes planus, and moderate degenerative changes of the right first metatarsophalangeal joints, bilateral feet, with osteophytosis, greater on the right, by x-ray, were also diagnosed at that time.  

An October 2012 statement from a medical corpsman, who served with the Veteran, indicates that the Veteran suffered from plantar fasciitis which was aggravated during his training schedule which consisted of high activity levels of physical therapy runs and diving operations.  

A July 2016 VA foot conditions examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran served on active duty in the Navy from 1975 to 1979, that he served in the Naval Reserves from 1992 to July 2009, and that he was activated during his Naval Reserve time from March 2007 to May 2008.  The Veteran reported that he was diagnosed with plantar fasciitis by his private foot doctor in 1993.  He stated that he used orthotics that were last prescribed in 2006.  The Veteran indicated that he did not have daily pain in his feet, but that he had intermittent pain, with flare-ups which he described as a ten out of ten and would resolve within several hours.  

The diagnoses were plantar fasciitis of the right foot and left foot and degenerative arthritis of the right foot and left foot.  The examiner indicated that the claimed conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that a review of the Veteran's service treatment records showed that at the time of his first separation examination from his first period of active duty in September 1979, the examiner found no chronic right foot condition or left foot condition and a normal foot examination.  The examiner stated that by the Veteran's history, he began having foot pain in the 1990s and clearly spurs and arthritic changes of the feet were seen on x-rays in May 2006 by a private physician.  The examiner maintained that there was no evidence that the Veteran's right foot condition and left foot condition were aggravated by his second period of active duty.  It was noted that the Veteran had a profile that prevented him from performing activities such as running and allowed him to perform his physical training test in a swimming pool which would prevent him from aggravating any foot condition.  The examiner commented that, therefore, it was his opinion that the Veteran's current right foot condition and left foot condition were not caused by, or aggravated by, either time on active duty.  

The Board observes that the Veteran's service treatment records for his first period of active duty from September 1975 to September 1979, do not specifically show treatment for right foot or left foot problems.  A May 2006 private treatment report from Allegheny Podiatry, which is associated with the Veteran's service treatment records, relates a diagnosis of heel spur syndrome of the left foot with plantar fasciitis.  The Board notes that it is unclear if the Veteran was on any period of active duty for training or inactive duty training at that time.  A subsequent medical history form at the time of an October 2006 examination report, for Reserve purposes, notes that the Veteran checked that he had foot trouble, and the objective October 2006 examination report, for Reserve purposes, refers to heel spurs.  Additionally, the Board notes that a medical history report at the time of an April 2007 examination, indicates that the Veteran reported that he had foot trouble and impaired use of the feet.  Objective examination reports at that time refer to a foot fungus and onychomycosis.  

The Board further observes, that an August 2009 VA general medical examination report, within a year and a half after the Veteran's separation from his second period of active duty from March 2007 to May 2008, relates diagnoses of bilateral plantar fasciitis, per the Veteran's report, with no other clinical, radiographic, or claims file evidence to support his claim, and calcaneal plantar spurs, pes planus, and moderate degenerative changes of the right first metatarsophalangeal joints, bilateral feet, with osteophytosis, greater on the right, by x-ray.  

A subsequent July 2016 VA foot conditions examination report relates diagnoses of plantar fasciitis of the right foot and left foot and degenerative arthritis of the right foot and left foot.  The examiner, following a review of the claims file, found that the Veteran's current right foot condition and left foot condition were not caused by, or aggravated by, either time on active duty.  The examiner also found that there was no evidence that the Veteran's bilateral foot conditions were aggravated by his second period of service.  The Board observes that the examiner did not specifically address the Veteran's reports of right foot and left foot problems during his periods of active duty, as well as since those periods.  The Board notes that the Veteran is competent to report right foot problems and left foot problems during service and since service.  See Davidson, 581 F.3d at 1313.  Additionally, as discussed above, in December 2015, the Board already conceded that the Veteran was credible in regard to injuring his feet during his military training.  The Board further notes that the examiner did not address an October 2012 statement from a medical corpsman, who served with the Veteran, which states that the Veteran suffered from plantar fasciitis which was aggravated during his training schedule.  Therefore, the Board finds that the examiner's opinions are not probative in this matter.  

The Board observes that the Veteran is currently diagnosed with a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, and a left foot disability, diagnosed as plantar fasciitis and degenerative arthritis.  As noted above, the Board finds the Veteran's reports of right foot and left foot problems during and since service to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, and left foot disability, diagnosed as plantar fasciitis and degenerative arthritis, commenced during his periods of active duty.  In light of the evidence, as well as the deficiencies in the opinions pursuant to the July 2016 VA foot conditions examination report, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, and a left foot disability, diagnosed as plantar fasciitis and degenerative arthritis.  Therefore, service connection for a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, and for a left foot disability, diagnosed as plantar fasciitis and degenerative arthritis, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  


ORDER

Service connection for a right ankle disability, diagnosed as a right lateral collateral ligament sprain, is granted.  

Service connection for a left ankle disability, diagnosed as a left lateral collateral ligament sprain, is granted.  

Service connection for right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, is granted.  

Service connection for a right foot disability, diagnosed as plantar fasciitis and degenerative arthritis, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for hypertension; entitlement to an initial rating higher than 20 percent for a left shoulder disability; entitlement to an initial higher (compensable) rating for GERD; and entitlement to a TDIU.  

As to the Veteran's claim for entitlement to service connection for hypertension, the Board observes that this case was previously remanded in December 2015, partly to afford the Veteran an appropriate VA examination to determine the nature and etiology of his hypertension.  The examiner was to indicate whether there was clear and unmistakable evidence that the Veteran had hypertension prior to his entry into his second period of active duty.  Additionally, if it was determined that the Veteran's hypertension pre-existed his second period of active duty, the examiner was to opine as to whether it was clear and unmistakably (obvious, manifest, and undebatable) that the disability was not aggravated (i.e. permanently worsened) during service or whether it was clear and unmistakable that any increase in hypertension was due to the natural progress of the disorder.  

Pursuant to the December 2015 remand, the Veteran was afforded a VA hypertension examination in July 2016.  The diagnosis was hypertension.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that at the time of the Veteran's separation examination in 1979, he was normal tensive without evidence of hypertension.  The examiner stated that a review of the Veteran's service treatment records through his service in the Reserve and his next time on active duty showed that in January 2007, prior to his activation, he had a refill on his blood pressure medication.  It was noted that during his second period of active duty, the Veteran underwent a stress test because he had dyspnea on exertion and atypical chest pain.  The examiner indicated that it was reported, at that time, that his blood pressure was not optimized and that it was therefore adjusted to his current medication.  The examiner maintained that such was not unusual in blood pressure treatment and that there was no evidence that the Veteran's time on active duty aggravated his blood pressure so that it was permanently worsened or increased due to its natural progress.  

The examiner reported that since 2009, the Veteran had three serial blood pressures that were normal and that at the time of the examination, he still had normal blood pressure readings that were performed serially.  The examiner stated that it was more likely that the Veteran's blood pressure required adjustment due to his obesity which had been present throughout his time in the Reserve.  The examiner commented that it was his opinion that the Veteran's current blood pressure was not caused by or aggravated by either time on active duty, nor was it aggravated by any time the Veteran served on active duty.  

The Board observes that the examiner reported that a review of the Veteran's service treatment records through his service in the Naval Reserve and his next time on active duty showed that in January 2007, prior to his activation, he had a refill on his blood pressure medication.  The Board notes that the examiner appears to indicate that the Veteran was first shown to have hypertension or elevated blood pressure readings in January 2007.  The Board observes, however, that numerous examination reports, and annual certificates of physical condition, during the Veteran's periods of active duty for training and inactive duty training in the Naval Reserve show elevated blood pressure readings.  The examiner did not address whether the Veteran had hypertension during any of those periods.  Additionally, an April 2007 objective examination report, with a June 2007 addendum, indicates that the Veteran had hypertension and that he was started on Hydrochlorothiazide in June 2007.  The Board observes that it would appear that the Veteran was started on hypertensive medication during his second period of active duty from March 2007 to May 2008.  The Board further notes that subsequent treatment entries during the Veteran's period of service show significantly elevated blood pressure readings despite his medication.  For example, a March 2008 treatment entry shows blood pressure ratings of 163/74, 162/69, and 191/44.  

In light of the deficiencies discussed above pursuant to the July 2016 VA hypertension examination report, the Board finds that this claim must be remanded to afford the Veteran a new examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As to the Veteran's claim for a higher rating for his service-connected left shoulder disability, the Board observes that the Veteran was last afforded a VA shoulder and Arm conditions examination in July 2016.  The diagnoses were bicipital tendonitis of the left shoulder; acromioclavicular joint osteoarthritis of the left shoulder and chondromalacia of humeral head and glenoid as seen on arthroscopy of the left shoulder.  Since that time, in a September 2007 statement, the Veteran's representative indicated that the Veteran maintained that his left shoulder condition had worsened since his last VA examination.  

Additionally, the Board notes that the U.S Court of Appeals for Veteran's Claims (Court) has issued decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, and as the findings pursuant to the October 2015 VA shoulder and arm conditions examination report, are inadequate, the Board finds that a new VA examination should be provided addressing the Veteran's service-connected left knee disability and right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As to the Veteran's claim for a higher rating for his service-connected GERD, the Board notes that he was last afforded a VA esophageal conditions examination in July 2016.  The diagnoses were GERD and a hiatal hernia.  Since that time, in a September 2017 statement, the Veteran's representative indicated that the Veteran maintained that his GERD had become worse since his last examination.  The representative specifically indicated that the Veteran's current symptoms included recurring epigastric distress, dysphagia, pyrosis, and regurgitation.  The Board observes that the Veteran has not been afforded a VA examination, as to his service-connected GERD in over a year and a half.  In light of the statements by the Veteran's representative, the record raises a question as to the current severity of his service-connected disability.  As such, the Board also finds it necessary to remand this matter to afford him an opportunity to undergo a contemporaneous VA examination.  See Snuffer, 10 Vet. App. at 400, 403.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claims for higher ratings for a left shoulder disability and for GERD, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).   

Additionally, the Board finds that a remand is also required to request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order for the Veteran to provide the information requested on such form.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for his hypertension, shoulder problems, and GERD since July 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or a comparable statement as to the information requested on such form.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed hypertension, as well as the nature, extent, and severity of his service-connected left shoulder disability and GERD, and the impact of those condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner. The examiner must specifically indicate that the Veteran has currently diagnosed hypertension.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed hypertension is related to and/or had its onset during his periods of service.  

The examiner must specifically state the likelihood that any diagnosed hypertension existed prior to the Veteran's periods of active duty.  If the examiner concludes that any diagnosed hypertension existed prior to the Veteran's periods of active duty, the examiner must indicate that likelihood that the disability worsened during service.  The examiner must specifically discuss the Veteran's elevated blood pressure readings as shown during his periods of active duty for training and/or inactive duty training in the Naval Reserve, and an April 2007 objective examination report, with a June 2007 addendum, during his second period of active duty in the Navy, which indicates that the Veteran had hypertension and that he was started on Hydrochlorothiazide in June 2007.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected left shoulder disability.  The claims file must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left shoulder disability must be described in detail.  Specifically, the examiner must conduct a thorough orthopedic examination of the Veteran's left shoulder disability and provide diagnoses of any pathology found.  

In examining the left shoulder, full range of motion testing must be performed where possible.  The joints involved must be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should describe any pain, weakened movement, excess fatigability, instability of motion, and incoordination that is present.  The examiner must also state whether the examination is taking place during a period of flare-ups.  If not, the examiner must ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected GERD.  The entire claim files, including all electronic files, must be reviewed by the examiner. All indicated tests should be conducted and all symptoms associated with the Veteran's service-connected GERD must be described in detail. 

7.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


